DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 2, paragraph 3, the forth sentence reads “Embolization of blood vessels involves inserting a catheter into a primary artery and advancing the catheter to a blood vessel or other area where the blood supply needs to be block.”  This should read “Embolization of blood vessels involves inserting a catheter into a primary artery and advancing the catheter to a blood vessel or other area where the blood supply needs to be blocked.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 33 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21, 33 and 38 each recite that the gold coating is directly applied to the fiber.  The specification specifically states that the fiber is surrounded by the cladding and the gold coating is applied to the cladding.  The specification does not provide any written description of the cladding being absent and/or of the gold coating being applied directly to the fiber and not to the cladding. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 33, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yeik et al. US 2014/0107630 in view of Miyamoto US 2017/0121221.
Regarding claims 21, 25, 33, 38 and 39:  Yeik discloses a laser delivery device (abstract “laser device”) comprising: a fiber 14 (“silica core”, paragraph 0089 and figures 2 and 4) that extends along a fiber axis and includes a first cladding 15 (figures 2 and 4) and core 13(figures 2 and 4), wherein the fiber is configured to transmit laser energy along the fiber axis (the fiber axis would run along the core); an outer jacket 26 (figures 2 and 4) that extends along the fiber axis and terminates at a distal end of the outer jacket (terminates at 16, figure 2); a fiber tip 16 (figure 4) and a liner 23 (figures 2 and 4) that surrounds the outer jacket 26 (figures 2 and 4).  Yeik further disclose a connector portion (figure 1) at a proximal end of the laser device (figure 1, the proximal portion is where 12 connects the device 10).  However, Yeik does not specifically disclose a gold coating extending along the fiber axis, terminating at the distal end which is applied directly on the fiber.  It is noted that the fiber of Yeik is considered to be the core 13, cladding 15 and overjacket 15a. Miyamoto however teaches of a metal coated optical fiber (title and abstract) which includes a glass core 12 (figure 3) with a metal coating/gold 16 (figure 3).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yeik to include a gold coating applied to the fiber, as taught by Miyamoto, in order to increase the mechanical strength of the device (Miyamoto, paragraph 0021).
Regarding claims 22-24:  Yeik/Miyamoto discloses the claimed invention.  Miyamoto further disclose that the core has a diameter of less than 200 µm and the gold coating is 10 µm or less. This would allow for a gold coating to be between 1-3% or greater and thee thickness of less than 3 µm. 
Regarding claims 26 and 40: As is shown in the claim rejections of claims 21-25 the outer diameter of the outer jacket is greater than the outer diameter of the gold coating, and the outer diameter of the gold coating is greater than the outer diameter of the first cladding and the outer diameter of the first cladding is greater than an outer diameter of the fiber core. 
Regarding claims 27-28: Yeik discloses that the core and the cladding are glass (paragraph 0037) and the cladding is fluorine-doped (i.e. fluorinated, paragraph 0113).
Regarding claim 36: Yeik discloses that the outside diameter is between2-2.3 mm (paragraphs 0020 and 0068). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yeik et al. US 2014/0107630 in view of Miyamoto US 2017/0121221 and further in view of Brown US 2017/0290629.
Regarding claim 29: Yeik/Miyamoto discloses the claimed invention however Yeik/Miyamoto does not disclose a ball tip.  Brown however teaches of an endovascular laser energy device (abstract) which includes a ball tip (paragraph 0014).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yeik/Miyamoto to include a ball tip, as taught by Brown, in order to have a radially diffusive tip to lower power density.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yeik et al. US 2014/0107630 in view of Miyamoto US 2017/0121221 Kampasi et al. US 2016/0367836.
Regarding claims 34-35: Yeik/Fewkes discloses the claimed invention however Yeik/Fewkes does not specifically disclose a bend radius of less than 8mm or less than 2.5 mm.  Kampasi discloses a neural optoelectrode with a side emitting laser diode which has a bend radius of 2.32 mm (paragraph 0033).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yeik/Fewkes to include a ben radius of 8mm or less or 2.5 mm or less, as taught by Kampasi, in order to minimize radiation losses.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yeik et al. US 2014/0107630 in view of Miyamoto US 2017/0121221 and further in view of SINELNIKOV et al. US 2016/0374710.  
Regarding claim 37:  Yeik/Miyamoto discloses the claimed invention however Yeik/Miyamoto does not disclose a braided liner.  SINELNIKOV however teaches of a braided jacket layer (paragraph 0216).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yeik/Miyamoto to include a braided liner, as taught by SINELNIKOV, in order to improve torque responses. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-19 of U.S. Patent No.11,007,011.. Although the claims at issue are not identical, they are not patentably distinct from each other.

17/243,936
claims
11,007,011
claims
Common Subject Matter
21, 25,  33, 37, 38, 39
1, 14, 18
A laser delivery device and system including a laser with a fiber core extending along a fiber axis configured to transmit laser energy terminating at a distal end, a first cladding adjacent to the fiber core, a coating of gold, an outer jacket, a fiber tip and a braided liner surrounding the outer jacket.
22
13
The diameter of the gold coating is 1-3% greater than the diameter of the fiber. 
23-24
8
The gold coating is between 1-10µm thick. 
26, 40
9
An outer diameter of the jacket is greater than an outer diameter of the gold coating, the outer diameter of the gold coating is greater than the outer diameter of the first cladding and the outer diameter of the first cladding is greater than the outer diameter of the fiber core
27
6
Glass core.
28
7
Fluorinated glass cladding.
29
5
Ball tip.
30
3, 17
Second cladding surrounding a portion of the gold coating along the fiber axis and terminate at the distal end. 
32
4
The second cladding is a dielectric or metallic material. 
34-35
2, 15, 19
Bend radius is 8 mm or less. 
36
16
Laser delivery device outer diameter is less than 2.2 mm.


Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A detailed reasons for allowance will be provided upon issue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792